DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-11, in the reply filed on August 29, 2022 is acknowledged.  The traversal is on the ground(s) that the characterization of distinctiveness between the inventions involves only “conclusory statements”.  This is not found persuasive because the restriction requirement clearly identifies how the product can be made by another materially different process, i.e. pouring the resin into a mold and curing without performing layer forming as claimed.  In addition, a 3-D object can be formed by using resin powder having a loss tangent less than 18, and a 3-D the claimed apparatus can be practiced with a resin powder having a loss tangent lower than 18 which is the lowest value of claimed loss tangent.  See prior art references listed in PTO-892, e.g. US-2022/0235217 or JP-2019084817.
The requirement is still deemed proper and is therefore made FINAL.  Accordingly, claims 12-13 are withdrawn from consideration, pursuant to 37 CFR 1.142(b), as being directed to a non-elected invention.  

Specification
The disclosure is objected to because figure 10A fails to meet the description for measuring the loss tangent disclosed in the specification.  Figure 10A is described to be a graph plotting measurement of loss tangent with respect to temperature change in Example 4.  The resin powder in Example 4 has a Tm of 219oC (page 66, Table 1-2)  which means that the starting temperature for determining the loss tangent has to be at 249oC because the loss tangent is described to be measured at a starting temperature of 30oC above the melting point (Tm) of the resin powder.  However, figure 10A shows a loss tangent being measured at the peak temperature of just 230oC which is 19oC below the required temperature for loss tangent determination.  Therefore, figure 10A cannot be deemed to accurately depict the loss tangent within the claimed value.    

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-2019084820 (JP’820).
	Claims 1-3:  JP’820 teaches resin powder for 3-D printed object wherein the resin powder has a melting point (Tm) of 218oC; JP’817 does not report the loss tangent of the resin powder; however, the process for producing the resin powder in JP’817 is substantially similar to that of the claimed invention, except that, the temperature of the sheet integrating step, after the fiber-forming step by extrusion, is 50oC below the Tm of the resin, while in the claimed invention, the sheet integrating temperature is at 70oC below the Tm of the resin (Comparing Example 1 of the instant specification to Example 1 of JP’820).   As the sheet-uniting temperature of JP’820 is 20oC higher than that of  the claimed invention; it is necessarily expected that the loss tangent of the resulted resin powder is above the lowest value of the claimed loss tangent.  In other words, the loss tangent of the resin powder of JP’820 is expected to be higher than 18, or within the claimed range of 18 to 45.  The burden is on Applicant to show that the sheet-integrating temperature of JP’817 would result in a resin powder having a loss tangent below 18.
	Claim 4: Because the JP’820 employs the same starting resin and the producing process is substantially identical as discussed in claims 1-3 above, it is expected that the resulted resin powder exhibits a viscosity within the claimed range.
	Claims 5-7:  The Tm of the resin powder is 218oC which is well within the claimed range of 210 to 350oC, 210 to 250oC, and 210 t0 235oC.  
	Claim 8:  Particle diameter ratio of volume average (Dv of JP’820 or Mv as claimed) to number average (Dn of JP’820 or Mn as claimed) is less than 2 (para. 0117, Table 2).
	Claim 9:  The particle has a columnar shape including a bottom and side surface (JP’820, Figures 1-2 and translation copy, page 2, “Particle for 3D modeling”).
	Claim 10: The resin powder of JP’820 is from polybutylene terephthalate (Example 1), PEEK, polyamide or polyacetal (translation copy, page 7).
	Claim 11:  The powder is a material for producing a 3-D object (translation copy, page 9, “Application of powder”).  

Prior Art References
JP-2019084817A (JP’817) is cited as art of interest.  JP’817 teaches resin powder for 3-D printed object wherein the resin powder has a melting point (Tm) of 218oC; JP’817 does not report the loss tangent of the resin powder; however, the process for producing the resin powder in JP’817 is substantially similar except that, in the sheet integrating step, after the fiber-forming step by extrusion, the temperature is at 200oC which is 18oC below the Tm of the polymer, while the claimed method the sheet integrating temperature is at 70oC below the Tm of the polymer.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



December 3, 2022